Teritory of Michigan \ Washtenaw County J
Ss
William Thrall wl John Allen—• J
In Obedienc to the writ of Certiorari In this Cause I hearby transmit to you a true Copy of a Cause tried before me as a Justice Court on the 2d day of March A.D 1827,1. Issued a Summons on the 24th day of February returnable the 2d day of March on which day the parties appeard, the plaintiff declard on book Account and also on an Assesment of damages made out agreeable to the 3d and 4th Section of an act regulating fences, to which the defendant demured Saying tbe one Sounded in tort and the other in Contract I overruled the objection the defendant then plead the Gen1 Issue and Notice of *497ofsett, the defendant did offer Evidence to Shew that the fence was not lawful which I Also overruled Considering the Certificate Good Evidence agreeable to Statute, the defendant then objected to the certificate as being taken as Evidence, I did receive Evidence to prove the Signature of the assesors by one of them who qualified to his own hand wrighting and also to the other two which objection I also overruled, the last witness cauled to the Stand testified that the plaintiff raised the corn upon the farm of. E. W. Rumsey that the plaintiff was to have one third and Rum-sey two thirds, that the corn when the damage was done was in the field but did not know what field the damage was done in the defendant did move to have the pro-cedings quased, which objections I also overruled not Considering the Evidence Sufficient to Shew that Rumsey was Ever known as a partner—■ stat. p. 415 1 T.R.276. 11 John.479 3 Wils.354 2 Bur.1114 1 Chit. 7
Besides the assessor qualified that they onily Assessed the damage done to the Corn of Of the plaintiff I therefore did not think the objection Sufficient to have the assesment Struck out of the decleration I. In making up my Judgment after allowing the defendant setoff I give a Judgment for the plaintiff for four dollars & fifty Cents damages & four dollars and twenty five Cents Cost
I. Certify the above to be a correct transcrip of the abovee Entitled cause Ann Arbour May the .6. A.D 1827
Martin Davis Justice of the Peace
Errors assigned
1. Trespass and case were joined in Plaintiffs declaration and held well upon demurrer, shewing this for special cause
2. The certificate of Damages was held conclusive:— The statute makes it competent only.—
3. Non joinder of Plaintiff. Rumsey should have been joined.—
Larned & Torrey attorney & Counsel for John Allen
Errors assigned & filed
Dec. 14. 1827 in open Court
John Winder
Clk
Transcrip of a Cause to be tried By the Supreme Judges of the Teritory of Michigan—■